DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 30, 2022 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Cohen (2012/0198598).
Regarding claim 1, Zare teaches, A work glove (200, figures 2A and 2B) comprising: a top surface (295, figure 2B, [0041]); a bottom surface opposite the top surface (290, figure 2A, [0041]), 250 is configured to receive a middle finger of the user, figure 2A, [0039]), a middle finger portion configured to receive a middle finger of a user (250 is configured to receive a middle finger of the user, figure 2A, [0039]); a ring finger portion configured to receive a ring finger of the user (260 is configured to receive a ring finger of the user, figure 2A, [0039]); a little finger portion configured to receive a little finger of the user (270 is configured to receive a little finger of the user, figure 2A, [0039]); an index finger portion having a first material and configured to receive an index finger of the user (“At least one layer 220 may include multiple digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0039], and “at least one layer 220 may be made from latex, polyisoprene, neoprene, nitrile, silicone, another rubber or polymer, etc”, [0044], therefore 240 has a first material 220 and is configured to receive an index finger of the user, figures 2A, 2B, [0039]), the index finger portion comprising a side positioned between the top surface and the bottom surface (240 comprises 262 positioned between 295 and 290, [0039], figure 2A), the index finger portion comprising: a first knuckle portion; a second knuckle portion located at a base of the index finger portion, wherein the first knuckle portion is located between the second knuckle portion and a tip of the index finger portion and configured to bend about an axis (240 comprising: an annotated first knuckle portion; an annotated second knuckle portion located at a base of 240, wherein the annotated first knuckle portion is located between the annotated second knuckle portion and an annotated tip of 240 and configured to bend about an axis, annotated figures 2A and 3B, [0051]); and a thumb portion configured to receive a thumb of the user, the thumb portion comprising a side between the top surface and the bottom surface and facing the side of the index finger portion (230 configured to receive a thumb of the user, 230 comprising 231 between 295 and 290 and 231 faces 262 of 240, [0039], figure 2A); a side gripping portion extending along the side of the index finger portion to the first knuckle portion a side gripping (“As shown in FIG. 3B, digital section 300B may be a thumb section (e.g., 230) or a finger section (e.g., 240, 250, 260, 270, etc.) in one embodiment. Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment”, [0053], therefore, 340 extends along 262 of 240 to the annotated first knuckle portion, annotated figures 2A and 3B, see [0039] which discloses figure 2A which shows 213 located on the lateral section 262, therefore 340 of figure 3B would similarly be located on the lateral section 262 of 240, see also [0046]), the side gripping portion comprising: a second material having a coefficient of friction greater than a coefficient of friction of the first material and a rigidity greater than a rigidity of the first material (“Pad 340 may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc… pad 340 may be made from a material with a hardness…It should be appreciated that materials in one or more of these hardness ranges may provide adequate pressure distribution and/or reduction properties while also providing adequate tactile sensation, dexterity or providing other benefits and/or advantages.”, [0054], therefore, 340 comprises: a second material having a coefficient of friction greater than a coefficient of friction of the first material 220 and a rigidity greater than a rigidity of the first material 220, see also, [0040], and Abstract); a first notch defined in the side gripping portion facing the top surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the first notch is aligned with the axis of the first knuckle portion (A is defined in 340 facing 295 and comprising an annotated apex located on 262 of 240 at the annotated first knuckle portion and A is aligned with the axis of the annotated first knuckle portion, [0051], [0052], annotated figures 2A and 3B); and a second notch defined in the side gripping portion facing the bottom surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the second notch is aligned with the axis of the first knuckle portion (B is defined in 340 facing 290 and comprising an annotated apex located on 262 of 240 at the annotated first knuckle portion and B is aligned with the axis of the annotated first knuckle portion, [0051], [0052], annotated figures 2A and 3B), a bottom gripping portion located on the bottom surface; and a guard portion coupled to the top surface (“Pad 1110 may be disposed on the inside of at least one layer 220 (e.g., the side of at least one layer 220 facing the palm of the hand) in one embodiment. In one embodiment, pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand)”, [0135], “Although FIG. 11 depicts a specific number of pads, it should be appreciated that glove 1100 may include any number of pads in other embodiments. For example, a plurality of pads may be disposed at inner section 295, at least one pad may be disposed at inner section 290, etc. As another example, glove 1100 may include at least one pad disposed at one or more digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0139], therefore, 1110 is located on 290 and 1110 is coupled to 295, see [0136] regarding the materials of 1110).
While Zare discloses guard portion 1110 “pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand”, [0135], Zare fails to teach, a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion.
Cohen teaches, a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion (106 is located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion [0019], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the guard portion of Zare located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion as taught by Cohen; in order to “protect[s] the midsection of the hand of the user”, Cohen, [0019].

Regarding claim 7, the combined references teach, wherein the guard portion is a contiguous guard portion extending across bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion (1110 on 295 of Zare ([0139]) is a contiguous guard portion extending across bases of 240, 250, 260, and 270, as combined above as taught by 106 of Cohen, see Cohen [0019], figure 1).

Regarding claim 8, the combined references teach, wherein the guard portion further comprises a first protrusion extending toward middle finger portion, and a second protrusion extending toward the ring finger portion (1110 on 295 of Zare, [0139], in the locations as combined above as taught by Cohen 106).
The combined references fail to teach, wherein the guard portion further comprises a first protrusion extending toward middle finger portion, and a second protrusion extending toward the ring finger portion.
However Cohen discloses that 106 further comprises a first protrusion extending toward middle finger portion, and a second protrusion extending toward the ring finger portion, “Knuckle pads 106a may include foam cushions secured into midsection 106. Midsection 106 protects the midsection of the hand of the user.  Parts of midsection 106 may extend into fingertips portions 110”, [0019], figure 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the guard portion of Zare located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion as taught by Cohen; in order to “protect[s] the midsection of the hand of the user”, Cohen, [0019].

Regarding claim 9, the combined references teach, , wherein the side gripping portion is a side gripping portion extending from the side of the thumb portion (Zare, 211 extending from 231, [0039], figure 2B) and a side gripping portion extending from the side of the first knuckle portion of the index finger portion (Zare, 340 extends to 262 of the annotated first knuckle portion of 240, [0051] figures 2A and 3B, see [0053] which discloses “Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment” and [0039] which discloses figure 2A which shows 213 located on the lateral section 262, therefore, 340 of figure 3B would similarly be located on the lateral section 262 of 240).
The combined references fail to teach, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the first knuckle portion of the index finger portion.
However, Cohen further teaches, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion (122 is a contiguous side gripping portion extending from the side of 124 to the side of the index finger portion of 111, “glove 100 include thumb arch section 122 that covers the "arch" or portion of the hand between the index finger and the thumb”, [0029], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the side gripping portions of the side of the thumb portion and the side of the first knuckle portion of Zare to form a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion as taught by Cohen; in order to provide gripping to the “arch” between the thumb portion and index finger for additional grip in this area.

Regarding claim 10, the combined references teach, wherein the apex of the first notch is aligned with the axis of the first knuckle portion and the apex of the second notch is aligned with the axis of the first knuckle portion, wherein the axis is positioned between the apex of the first and second notches (Zare, the apex of A is aligned with the axis of the annotated first knuckle portion and the apex of B is aligned with the axis of the annotated first knuckle portion, wherein the axis is positioned between the apex of A and B, [0051], [0052], [0054], [0166], annotated figures 2A and 3B).
Regarding claim 11, the combined references teach, wherein an edge of the side gripping portion that defines the first notch has a curvilinear shape, wherein an edge of the side gripping portion that defines the second notch has a curvilinear shape (Zare, an edge of 340 that defines A has a curvilinear shape, wherein an edge of 340 that defines B has a curvilinear shape, annotated figure 3B).

Regarding claim 12, the combined references teach, wherein the first and second notches are symmetrical about the axis of the first knuckle portion (A and B are symmetrical about the axis of the annotated first knuckle portion, annotated figures 2A and 3B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Cohen (2012/0198598) in view of Gregorio (2010/0090966).
Regarding claim 2, the combined references teach, a top surface of the first knuckle portion of the index finger portion (Zare, the annotated first knuckle portion of 240 has a top surface, annotated figure 2A), the first and second notches of the side gripping portion (Zare, A and B of 340, annotated figure 3B)
The combined references fail to teach, further comprising a capacitive material located at a top surface of the first knuckle portion of the index finger portion, wherein the capacitive material is configured to operate a capacitive sensing electronic device, and wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger.
Gregorio teaches, further comprising a capacitive material located at a top surface of the first knuckle portion of the index finger portion (23 may located at a top surface of the knuckle portion of 17, “Further, the electrically conductive material may be disposed in one or more finger sheaths at locations other than just the tip of the sheaths such as, for example, at the knuckles”, [0011]), wherein the capacitive material is configured to operate a capacitive sensing electronic device (23 is configured to operate a capacitive sensing electronic device, [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the top of the first knuckle portion of Zare, capacitive material as taught by Gregorio; in order to provide the glove capacitive material would allow the user to operate their smart phone.
The combined references teach, wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger (with the addition of Gregorio’s 23 on the top of the annotated first knuckle portion, Gregorio’s 23 would be positioned to align with A and B of 340 such that 23 of Gregorio would be expected to bend about the axis associated with the annotated first knuckle portion of 240, see [0011] of Gregorio which discloses 23 “at the knuckles”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Cohen (2012/0198598) in view of Gregorio (2010/0090966) in view of Bush (2014/0215685).
Regarding claim 3, the combined references teach, the bottom surface comprises a material, the top surface comprises a material (Zare, “at least one layer (e.g., 220) may be made from a material that is relatively elastic and flexible”, [0044], therefore, 290 and 295 comprise a material) and the side gripping portion comprises an anti-slip rubber compound (Zare, “Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment”, [0053], “The one or more pads (e.g., 211, 212, 213, 214, etc.) may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc”, [0044], therefore, 340 comprises an anti-slip rubber compound, for example: Elastocon.RTM. 2810 is “well suited for consumer goods and industrial applications requiring non-slip/soft touch ergonomics and resilience”, see NPL 2810).
While Zare discloses material 220 as being “relatively elastic and flexible”, [0044], the combined references fail to teach, the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material.
Bush, a glove with gripping ability, Abstract, teaches, wherein the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material (“a palm side that is formed of a perforated or breathable synthetic leather, a back side that is formed of an elastic textile material, for example a polyurethane elastic textile such as Spandex or Lycra,”, [0090], therefore, the bottom surface (palm side) comprises a synthetic leather material, the top surface (back side) comprises a spandex material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the bottom surface and the top surface of Zare, a synthetic leather material, and a spandex material respectively as taught by Bush; in order to provide a bottom portion that is cost effective and in order provide the user an advantage of a material “that is pliable, does not slip when gripping, and has dexterity”, [0106], and provide the top surface with a material that is high in strength  and flexibility which are properties of spandex material.

Regarding claim 4, the combined references teach, a portion extending along a side of the thumb portion (211 is coupled to 230 opposite 231, [0053], figures 2A and 2B, that has a material, “211, 212, 213, 214, etc.) may be made from a polymer or elastomer such as Medalist.RTM.  447 (e.g., from Teknor Apex), Elastocon.RTM.  2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM.  G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc.”, [0044]).
The combined references fail to teach, further comprising an absorbent portion extending along a side of the thumb portion, the absorbent portion comprising a loop material configured to absorb moisture from a user's skin.
However, Cohen further teaches, further comprising an absorbent portion extending along a side of the thumb portion, the absorbent portion comprising a loop material configured to absorb moisture from a user's skin (“Thumb arch section 122 may be comprised of suede palm material. Thumb section 124 may cover the outside of the thumb, and is coupled with thumb arch section 122. Thumb section 124 may be comprised of terry cloth, or other soft, material that is dryable. The soft material allows the user to wipe away sweat or other bodily fluids during competition. It also provides some flexibility for the thumb and thumbnail as the hand opens and closes”, [0029], therefore, 124 extends along a side of the thumb portion, 124 comprising a loop material configured to absorb moisture from a user's skin, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of 211 of Zare with the absorbent material as taught by Cohen; in order to provide the user with a thumb portion absorbent material that “allows the user to wipe away sweat or other bodily fluids during competition” while providing “some flexibility for the thumb and thumbnail as the hand opens and closes”, Cohen, [0029].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Cohen (2012/0198598) in view of Hughes (6,185,747).
Regarding claim 5, the combined references teach, wherein the bottom gripping portion comprises a plurality of discrete bottom gripping portions, wherein at least one of the discrete bottom gripping portions is located on each of a palm portion (“Pad 1110 may be disposed on the inside of at least one layer 220 (e.g., the side of at least one layer 220 facing the palm of the hand)”, [0135], “a plurality of pads may be disposed at inner section 295, at least one pad may be disposed at inner section 290, etc. As another example, glove 1100 may include at least one pad disposed at one or more digital sections (e.g., 230, 240, 250, 260, 270, etc.). Additionally, although FIG. 11 depicts pads of a specific shape and size, it should be appreciated that glove 1100 may include one or more pads of any shape and/or size”, [0139], therefore, 1110 on 290 comprises a plurality of discrete bottom gripping portions, wherein at least one 1110 is located on a palm portion as shown in figure 11), an end of the index finger portion, an end of the middle finger portion, an end of the ring finger portion, and an end of the little finger portion (Zare, 240, 250, 260 and 270 each have an end, figure 2A and figure 11) and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion (Zare, there is an area between 1110 and 240, 250, 260 and 270, figures 2A and 11).
While Zare discloses at least one pad disposed on 290, [0139], the combined references fail to teach, wherein the bottom gripping portion comprises a plurality of discrete bottom gripping portions, wherein at least one of the discrete bottom gripping portions is located on each of an end of the index finger portion, an end of the middle finger portion, an end of the ring finger portion, an end of the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion.
Hughes, a glove with grip patches, Abstract and Col. 6 ln. 1-13, teaches, wherein the bottom gripping portion comprises a plurality of discrete bottom gripping portions, wherein at least one of the discrete bottom gripping portions is located on each of a palm portion, an end of the index finger portion, an end of the middle finger portion, an end of the ring finger portion, an end of the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion (“the glove 20 shown herein there are four patches 24A, 24B, 24C and 24D in the palm region of the palmar side 26 of the shell 22, there are three patches 30A, 30B, and 30C on palmar side of the finger pocket 30, there are three patches 32A, 32B, and 32C on the palmar side of the finger pocket 32, there are three patches 34A, 34B, and 34C on the palmar side of the finger pocket 34, there are three patches 36A, 36B, and 36C on the palmar side of the finger pocket 36, and there are two patches 38A and 38B on the palmar side of the thumb pocket 38”, Col. 3-4 ln. 61-4, therefore, the bottom gripping portion comprises 24A-24D, 30A-30C, 32A-C, 34A-34C, 36A-36C and 38A-38C (a plurality of discrete bottom gripping portions), wherein at least one 24A-24D, 30A-30C, 32A-C, 34A-34C, 36A-36C and 38A-38C (of the discrete bottom gripping portions) is located on an end of the index finger portion (30C), an end of the middle finger portion (32C), an end of the ring finger portion (34C), an end of the little finger portion (36C) and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion (24C/24D), figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the end of the index, middle, ring and litter finger portions, and the area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion of Zare, discrete bottom gripping portions taught by Hughes; in order to provide the glove with gripping portions that “afford[s] a good hand grip when needed in the course of work or sports”, Col. 6 ln. 2-3.

Regarding claim 6, the combined references teach, wherein each of the plurality discrete bottom gripping portion comprises a padding material configured to decrease transmission of vibrational forces to a hand of the user (each 1110 of Zare and 30C, 32C, 34C, 36C and 24C/24D of Hughes comprises a padding material configured to decrease transmission of vibrational forces to a hand of the user, see Zare [0136] and Hughes Col. 6 ln. 1-13).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Gregorio (2010/0090966).
Regarding claim 13, Regarding claim 13, Zare teaches, A work glove (200, figures 2A and 2B) comprising: a top surface (295, figure 2B, [0041]); a bottom surface opposite the top surface (290, figure 2A, [0041]), a middle finger portion configured to receive a middle finger of a user (250 is configured to receive a middle finger of the user, figure 2A, [0039]); a ring finger portion configured to receive a ring finger of the user (260 is configured to receive a ring finger of the user, figure 2A, [0039]); a little finger portion configured to receive a little finger of the user (270 is configured to receive a little finger of the user, figure 2A, [0039]); an index finger portion having a first material and configured to receive an index finger of the user (“At least one layer 220 may include multiple digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0039], and “at least one layer 220 may be made from latex, polyisoprene, neoprene, nitrile, silicone, another rubber or polymer, etc”, [0044], therefore 240 has a first material 220 and is configured to receive an index finger of the user, figures 2A, 2B, [0039]), the index finger portion comprising a side positioned between the top surface and the bottom surface (240 comprises 262 positioned between 295 and 290, [0039], figure 2A), the index finger portion comprising: a first knuckle portion; a second knuckle portion located at a base of the index finger portion, wherein the first knuckle portion is located between the second knuckle portion and a tip of the index finger portion and configured to bend about an axis (240 comprising: an annotated first knuckle portion; an annotated second knuckle portion located at a base of 240, wherein the annotated first knuckle portion is located between the annotated second knuckle portion and an annotated tip of 240 and configured to bend about an axis, annotated figures 2A and 3B, [0051]); and a thumb portion configured to receive a thumb of the user, the thumb portion comprising a side between the top surface and the bottom surface and facing the side of the index finger portion (230 configured to receive a thumb of the user, 230 comprising 231 between 295 and 290 and 231 faces 262 of 240, [0039], figure 2A); a side gripping portion on the side of the index finger portion at the first knuckle portion (“As shown in FIG. 3B, digital section 300B may be a thumb section (e.g., 230) or a finger section (e.g., 240, 250, 260, 270, etc.) in one embodiment. Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment”, [0053], therefore, 340 is on 262 of 240 at the annotated first knuckle portion, annotated figures 2A and 3B, see [0039] which discloses figure 2A which shows 213 located on the lateral section 262, therefore 340 of figure 3B would similarly be located on the lateral section 262 of 240, see also [0046]), the side gripping portion comprising: a second material different than the first material; (“Pad 340 may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc… pad 340 may be made from a material with a hardness…It should be appreciated that materials in one or more of these hardness ranges may provide adequate pressure distribution and/or reduction properties while also providing adequate tactile sensation, dexterity or providing other benefits and/or advantages.”, [0054], therefore, 340 comprises: a second material different than the first material 220, see [0044] regarding the first material 220); a first notch defined in the side gripping portion facing the top surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the first notch is aligned with the axis of the first knuckle portion (A is defined in 340 facing 295 and comprising an annotated apex located on 262 of 240 at the annotated first knuckle portion and A is aligned with the axis of the annotated first knuckle portion, [0051], [0052], annotated figures 2A and 3B); and a second notch defined in the side gripping portion facing the bottom surface and comprising an apex located on the side of the index finger at the first knuckle portion (B is defined in 340 facing 290 and comprising an annotated apex located on 262 of 240 at the annotated first knuckle portion, [0051], [0052], annotated figures 2A and 3B), a top surface of the first knuckle portion of the index finger portion (the annotated first knuckle portion of 240 has a top surface, annotated figure 2A).
Zare fails to teach, a capacitive material located at a top surface of the first knuckle portion of the index finger portion, wherein the capacitive material is configured to operate a capacitive sensing electronic device, and wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger.
Gregorio teaches, a capacitive material located at a top surface of the first knuckle portion of the index finger portion (23 may located at a top surface of the knuckle portion of 17, “Further, the electrically conductive material may be disposed in one or more finger sheaths at locations other than just the tip of the sheaths such as, for example, at the knuckles”, [0011]), wherein the capacitive material is configured to operate a capacitive sensing electronic device (23 is configured to operate a capacitive sensing electronic device, [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the top of the first knuckle portion of Zare, capacitive material as taught by Gregorio; in order to provide the glove capacitive material would allow the user to operate their smart phone.
The combined references teach, wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger (with the addition of Gregorio’s 23 on the top of the annotated first knuckle portion, Gregorio’s 23 would be positioned to align with A and B of 340 such that 23 of Gregorio would be expected to bend about the axis associated with the annotated first knuckle portion of 240, see [0011] of Gregorio which discloses 23 “at the knuckles”).
Regarding claim 14, the combined references teach, wherein second material includes a coefficient of friction greater than a coefficient of friction of the first material and a rigidity greater than a rigidity of the first material (Zare, “Pad 340 may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc… pad 340 may be made from a material with a hardness…It should be appreciated that materials in one or more of these hardness ranges may provide adequate pressure distribution and/or reduction properties while also providing adequate tactile sensation, dexterity or providing other benefits and/or advantages.”, [0054], “At least one layer 220 may include multiple digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0039], and “at least one layer 220 may be made from latex, polyisoprene, neoprene, nitrile, silicone, another rubber or polymer, etc”, [0044], therefore, the second material of 340 includes a coefficient of friction greater than a coefficient of friction of the first material 220 and a rigidity greater than a rigidity of the first material 220, see also, [0040], and Abstract).
Regarding claim 15, the combined references teach, wherein the apex of the first notch is aligned with the axis of the first knuckle portion and the apex of the second notch is aligned with the axis of the first knuckle portion, wherein the axis is positioned between the apex of the first and second notches (Zare, the apex of A is aligned with the axis of the annotated first knuckle portion and the apex of B is aligned with the axis of the annotated first knuckle portion, wherein the axis is positioned between the apex of A and B, [0051], [0052], [0054], [0166], annotated figures 2A and 3B).

Regarding claim 16, the combined references teach, wherein an edge of the side gripping portion that defines the first notch has a curvilinear shape, wherein an edge of the side gripping portion that defines the second notch has a curvilinear shape (Zare, an edge of 340 that defines A has a curvilinear shape, wherein an edge of 340 that defines B has a curvilinear shape, annotated figure 3B).

Regarding claim 17, the combined references teach, wherein the first and second notches are symmetrical about the axis of the first knuckle portion (A and B are symmetrical about the axis of the annotated first knuckle portion, annotated figures 2A and 3B).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Gregorio (2010/0090966) in view of Cohen (2012/0198598).
Regarding claim 18, the combined references teach, wherein the side gripping portion is a side gripping portion extending from the side of the thumb portion (Zare, 211 extending from 231, [0039], figure 2B) and a side gripping portion extending from the side of the first knuckle portion of the index finger portion (Zare, 340 extends to 262 of the annotated first knuckle portion of 240, [0051] figures 2A and 3B, see [0053] which discloses “Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment” and [0039] which discloses figure 2A which shows 213 located on the lateral section 262, therefore, 340 of figure 3B would similarly be located on the lateral section 262 of 240).
The combined references fail to teach, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the first knuckle portion of the index finger portion.
Cohen teaches, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion (122 is a contiguous side gripping portion extending from the side of 124 to the side of the index finger portion of 111, “glove 100 include thumb arch section 122 that covers the "arch" or portion of the hand between the index finger and the thumb”, [0029], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the side gripping portions of the side of the thumb portion and the side of the first knuckle portion of Zare to form a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion as taught by Cohen; in order to provide gripping to the “arch” between the thumb portion and index finger for additional grip in this area.

Regarding claim 20, the combined references teach, further comprising a guard portion coupled to the top surface and a bottom gripping portion located on the bottom surface (“Pad 1110 may be disposed on the inside of at least one layer 220 (e.g., the side of at least one layer 220 facing the palm of the hand) in one embodiment. In one embodiment, pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand)”, [0135], “Although FIG. 11 depicts a specific number of pads, it should be appreciated that glove 1100 may include any number of pads in other embodiments. For example, a plurality of pads may be disposed at inner section 295, at least one pad may be disposed at inner section 290, etc. As another example, glove 1100 may include at least one pad disposed at one or more digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0139], therefore, 1110 is located on 295 and 1110 is coupled to 290, see [0136] regarding the materials of 1110).
While Zare discloses guard portion 1110 “pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand”, [0135], Zare fails to teach, a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion.
Cohen teaches, a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion (106 is located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion [0019], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the guard portion of Zare located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion as taught by Cohen; in order to “protect[s] the midsection of the hand of the user”, Cohen, [0019].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Gregorio (2010/0090966) in view of Bush (2014/0215685).
Regarding claim 19, the combined references teach, the bottom surface comprises a material, the top surface comprises a material (Zare, “at least one layer (e.g., 220) may be made from a material that is relatively elastic and flexible”, [0044], therefore, 290 and 295 comprise a material) and the side gripping portion comprises an anti-slip rubber compound (Zare, “Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment”, [0053], “The one or more pads (e.g., 211, 212, 213, 214, etc.) may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc”, [0044], therefore, 340 comprises an anti-slip rubber compound, for example: Elastocon.RTM. 2810 is “well suited for consumer goods and industrial applications requiring non-slip/soft touch ergonomics and resilience”, see NPL 2810).
While Zare discloses material 220 as being “relatively elastic and flexible”, [0044], the combined references fail to teach, the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material.
Bush, a glove with gripping ability, Abstract, teaches, wherein the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material (“a palm side that is formed of a perforated or breathable synthetic leather, a back side that is formed of an elastic textile material, for example a polyurethane elastic textile such as Spandex or Lycra,”, [0090], therefore, the bottom surface (palm side) comprises a synthetic leather material, the top surface (back side) comprises a spandex material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the bottom surface and the top surface of Zare, a synthetic leather material, and a spandex material respectively as taught by Bush; in order to provide a bottom portion that is cost effective and in order provide the user an advantage of a material “that is pliable, does not slip when gripping, and has dexterity”, [0106], and provide the top surface with a material that is high in strength  and flexibility which are properties of spandex material.


    PNG
    media_image1.png
    642
    715
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    492
    562
    media_image2.png
    Greyscale




Response to Arguments
Applicant's arguments filed Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that:
“Applicant respectfully asserts that there is no motivation to modify the medical-style glove of Zare to include the knuckle protectors of the sports-style glove of Cohen. Zare explicitly teaches a glove designed "to reduce and/or distribute the pressure on the digits and/or hands resulting from use of laparoscopic instruments or other types of instruments while maintaining adequate tactile sensation and/or adequate dexterity." See paragraph [0005].”
 
Examiner respectfully disagrees. A “motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill”. See MPEP § 2143.01. Here, while it may be true that “Zare explicitly teaches a glove designed "to reduce and/or distribute the pressure on the digits and/or hands resulting from use of laparoscopic instruments or other types of instruments while maintaining adequate tactile sensation and/or adequate dexterity.”, as stated by Applicant, Zare discloses in [0135], “pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand)” and further discloses the material of the 1110 in [0136]. Zare in [0136] also discloses “It should be appreciated that materials in one or more of these hardness ranges may provide adequate pressure distribution and/or reduction properties while also providing adequate tactile sensation, dexterity or providing other benefits and/or advantages”. Examiner relies on Zare to teach guard portion 1110 located on 295, which protects the back of the user’s hand. Examiner provides the structure 106 of Cohen to teach the limitation of “a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion”, which Cohen discloses in [0019], “Back side 102 of glove 100 includes midsection 106. Midsection 106 covers the knuckles of the hand of a user”. The references of Zare and Cohen, both disclose guard portions on the top surface (back side) of gloves that protect a user. Examiner relies on the guard portion as disclosed in Zare (which is coupled to the top surface, [0135] and provides protection to the user, [0136]) and combines the teaching of the location of the guard portion 106 of Cohen (also coupled to the top surface of the glove and protects the user) to teach a guard portion located at bases of the finger portions as claimed. Examiner provides all claimed structures with the combined references of Zare and Cohen and also provides a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, Applicant’s argument is unpersuasive.

In response to applicant's argument that:
“There is no teaching in Zare or identified elsewhere that establishes that the glove of Zare, designed for use of medical instruments, needs protection to the midsection of the hand, as is taught in the context of the sports glove of Cohen. Thus, Applicant respectfully asserts that, while Cohen does teach the desirability of knuckle protection in the context of its sports glove, there is no reason identified in Zare, Cohen or elsewhere that would lead one of ordinary skill in the art to modify the medical glove of Zare to include knuckle protection based on this teaching of Cohen.”

Here, while it may be true that Zare is “designed for use of medical instruments” as stated above, Zare discloses in [0135], “pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand)” and further discloses material of 1110 in [0136]. Zare in [0136] also discloses “It should be appreciated that materials in one or more of these hardness ranges may provide adequate pressure distribution and/or reduction properties while also providing adequate tactile sensation, dexterity or providing other benefits and/or advantages”. Examiner relies on Zare to teach guard portion 1110 located on 295, which protects the back of the user’s hand, as disclosed ([0135], [0136]). Examiner provides the structure 106 of Cohen to teach the limitation of “a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion”, which Cohen discloses in [0019], “Back side 102 of glove 100 includes midsection 106. Midsection 106 covers the knuckles of the hand of a user”. Examiner relies on the guard portion as disclosed in Zare (which is coupled to the top surface, [0135] and provides protection to the user, [0136]) and combines the teaching of the location of the guard portion 106 of Cohen (also coupled to the top surface of the glove and protects the user) to teach a guard portion located at bases of the finger portions as claimed. Therefore, one of one of ordinary skill in the art would look to modify glove of Zare based on the teaching of Cohen. Additionally, Examiner provides all claimed structures with the combined references of Zare and Cohen and provides a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, Applicant’s argument is unpersuasive.

In response to applicant's argument that:
As such, Applicant respectfully asserts that because no motivation supported by evidence or articulated technical reasoning is identified to modify Zare based on Cohen, Applicant respectfully asserts this rejection is improper. See MPEP § 2141 III (stating "[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness").

Examiner respectfully disagrees. As stated above, Zare discloses in [0135], “pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand)” and further discloses material of 1110 in [0136]. Zare in [0136] also discloses “It should be appreciated that materials in one or more of these hardness ranges may provide adequate pressure distribution and/or reduction properties while also providing adequate tactile sensation, dexterity or providing other benefits and/or advantages”. Examiner relies on Zare to teach guard portion 1110 located on 295, which protects the back of the user’s hand. Examiner provides the structure 106 of Cohen to teach the limitation of “a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion”, which Cohen discloses in [0019], “Back side 102 of glove 100 includes midsection 106. Midsection 106 covers the knuckles of the hand of a user”. Examiner relies on the guard portion as disclosed in Zare (which is coupled to the top surface, [0135] and provides protection to the user, [0136]) and combines the teaching of the location of the guard portion 106 of Cohen (also coupled to the top surface of the glove and protects the user) to teach a guard portion located at bases of the finger portions as claimed. Examiner provides all claimed structures with the combined references of Zare and Cohen and provides a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, the motivation to combine the references of Zare and Cohen, is supported and proper and Applicant’s argument is unpersuasive.

In response to applicant's argument that:
“On page 17 of the Office Action, the Examiner appears to argue that Cohen teaches a contiguous knuckle guard portion, stating "the middle finger portion, the ring finger portion and the little finger portion (1110 on 295 of Zare ([0139]) is a contiguous guard portion extending across bases of 240, 250, 260, and 270, as combined above as taught by 106 of Cohen, see Cohen [0019], figure 1 )." See Office Action, page 17. As clearly shown in FIG. 1 of Cohen, the knuckle pads 106a of Cohen are discrete knuckle pads over individual knuckles on the glove. Thus, the combination of Zare and Cohen does not disclose, teach or suggest a work glove "wherein the guard portion is a contiguous guard portion extending across bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion," as recited in claim 7.”

Examiner respectfully disagrees. While Applicant is correct when stating that Cohen in Figure 1 shows 106a as being discrete knuckle pads, this does not preclude that the guard portion 1110 of Zare as combined with 106 of Cohen does not meet the limitation “wherein the guard portion is a contiguous guard portion extending across bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion” as claimed. Cohen in [0019], discloses “Back side 102 of glove 100 includes midsection 106. Midsection 106 covers the knuckles of the hand of a user. Midsection 106 may be a panel comprised of neoprene or airprene…Midsection 106 also includes knuckle pads 106a to cushion the knuckles of the user. Knuckle pads 106a may include foam cushions secured into midsection 106. Midsection 106 protects the midsection of the hand of the user”, here 106a are in addition to the guard portion 106, in that they are “secured into midsection 106”, in which 106 “covers the knuckles of the hand of a user” and “protects the midsection of the hand of the user”. Therefore, with 106a being included into 106, 106 of Cohen is a contiguous guard portion and the combined references of Zare and Cohen teach the limitation “wherein the guard portion is a contiguous guard portion extending across bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion”, as claimed. Therefore, Applicant’s argument is unpersuasive.

In response to applicant's argument that:
“As discussed above, independent claim 1 is patentable over Zare and Cohen. Gregorio was cited by the Examiner as allegedly teaching the elements of dependent claim 2. As such, Applicant respectfully asserts that Gregorio does not remedy the deficiencies of Zare and Cohen discussed above in relation to claim 1”.

Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claim 2. Additionally, Applicant's arguments regarding claim 2 amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Here, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Zare, Cohen and Gregorio.

In response to applicant's argument that:
Claims 5 and 6 depend from independent claim 1. As discussed above, independent claim 1 is patentable over Zare and Cohen. Hughes was cited by the Examiner as allegedly teaching the elements of dependent claims 5 and 6. As such, Applicant respectfully asserts that Huhes does not remedy the deficiencies of Zare and Cohen discussed above in relation to claim 1.”

Examiner notes that the above responses to Applicant’s arguments of claim 1 are also in response to claims 5 and 6. Additionally, Applicant's arguments regarding claims 5 and 6 amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Here, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Zare, Cohen and Hughes.

In response to applicant's argument that:
“Applicant respectfully asserts that while Gregorio does generally disclose capacitive materials in a glove and does general state such material can be located at a knuckle, there is no teaching in Gregorio to position such capacitive material on the knuckle of specifically of the index finger and specifically aligned with the notches of the index finger gripping pad, as recited in claim 13.”

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Zare discloses a side gripping portion 340 shown in figure 3A (212 in figure 2A) coupled to the index finger 240, [0053], in which 340 (212) of index finger 240 is “provided by reducing at least one dimension of the one or more pads around a joint of a digit (e.g., as shown in FIGS. 3B and 3C)”, [0046], here, the location around the knuckle of the index finger digit is reduced which creates the first and second notches. Gregorio discloses as stated above by Applicant, capacitive material located at a knuckle. More specifically, Gregorio discloses in [0011], “the electrically conductive material may be disposed in one or more finger sheaths at locations other than just the tip of the sheaths such as, for example, at the knuckles”, [0011]. Here, the capacitive material is disclosed as being disposed in one or more finger sheaths at the location of the knuckles. Examiner provides the structure 340 (212, Figure 2A) on the index finger 240 of Zare which includes the reduced location around the knuckle which creates the first and second notches, and combines the teaching of the capacitive material of Gregorio located on the finger sheath at the knuckle. As combined, the capacitive material (located on the finger sheath at the knuckle) as taught by Gregorio, would be  positioned to align with the notches as taught by Zare, since the notches of Zare are created by the reduced location around the knuckle. Therefore, the combined references of Zare and Gregorio teach capacitive material on the knuckle of the index finger that is positioned to align with the notches of the index finger gripping pad, as claimed. Examiner provides all claimed structures with the combined references of Zare and Gregorio and provides a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, Applicant’s argument is unpersuasive.

Applicant argues that:
“There is simply no reason in either Zare or Gregorio (or identified elsewhere) to make a glove in which the index finger includes both the gripping section of Zare and the capacitive material of Gregorio, let alone the specific positioning of these two elements recited in claim 13. Such teaching is only found in Applicant's specification, and reliance on Applicant's specification to pick and choose elements from the prior art is impermissible hindsight. See e.g., MPEP § 2142 (stating "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art").”

In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Here, as stated above, Zare discloses a side gripping portion 340 shown in figure 3A (212 in figure 2A) coupled to the index finger 240, [0053], in which 340 (212) of index finger 240 is “provided by reducing at least one dimension of the one or more pads around a joint of a digit (e.g., as shown in FIGS. 3B and 3C)”, [0046], here, the location around the knuckle of the index finger digit is reduced which creates the first and second notches. Gregorio discloses in [0011], “the electrically conductive material may be disposed in one or more finger sheaths at locations other than just the tip of the sheaths such as, for example, at the knuckles”, [0011]. Here, the capacitive material is disclosed as being disposed in one or more finger sheaths at the location of the knuckles. Examiner provides the structure 340 (212, Figure 2A) on the index finger 240 of Zare which includes the reduced location around the knuckle which creates the first and second notches, and combines the teaching of the capacitive material of Gregorio located on the finger sheath at the knuckle. As combined, the capacitive material (located on the finger sheath at the knuckle) as taught by Gregorio, would be  positioned to align with the notches as taught by Zare, since the notches of Zare are created by the reduced location around the knuckle. Therefore, the combined references of Zare and Gregorio teach capacitive material on the knuckle of the index finger that is positioned to align with the notches of the index finger gripping pad, as claimed. Therefore, Examiner is not using “impermissible hindsight” in which the Examiner does not simply rely “on Applicant's specification to pick and choose elements from the prior art”, as argued by Applicant. Examiner provides all claimed structures with the combined references of Zare and Gregorio and provides a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, Applicant’s argument is unpersuasive.

In response to applicant's argument that:
“Claims 18 and 20 depend from independent claim 13. As discussed above, independent claim 13 is patentable over Zare and Gregorio. Cohen was cited by the Examiner as allegedly teaching the elements of dependent claims 18 and 20. As such, Applicant respectfully asserts that Cohen does not remedy the deficiencies of Zare and Gregorio discussed above in relation to claim 17.”

Examiner notes that the above responses to Applicant’s arguments of claim 13-17 are also in response to claims 18 and 20. Additionally, Applicant's arguments regarding claims 18 and 20 amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Here, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Zare, Gregorio and Cohen.


In response to applicant's argument that:
“Claim 19 depends from independent claim 13. As discussed above, independent claim 13 is patentable over Zare and Gregorio. Bush was cited by the Examiner as allegedly teaching the elements of dependent claim 19. As such, Applicant respectfully asserts that Bush does not remedy the deficiencies of Zare and Gregorio discussed above in relation to claim 17.”

Examiner notes that the above responses to Applicant’s arguments of claims 13-17 are also in response to claim 19. Additionally, Applicant's arguments regarding claim 19 amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Here, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Zare, Gregorio and Bush.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732